DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the papers filed on 03/24/2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-18 are allowed.

Reasons for Allowance


The following is an examiner's statement of reasons for allowance: 
The prior art of record teaches the claimed invention substantially as discussed in the prosecution history of this application, but it fails to teach or suggest individually or in combination that  “storing the plurality of data blocks on ones of the plurality of storage media; and redundantly storing a subset of time series data, which is contiguous in time to one of the plurality of data blocks, on the same one of the plurality of storage media as the contiguous one of the plurality of data blocks” as set forth the independent claims 1 and 11. Claims 1-6, 11-15, and 16-18 are allowed because of the combination of other limitations in the claims and the limitation listed above.

Furthermore, the prior art of record teaches the claimed invention substantially as discussed in the prosecution history of this application, but it fails to teach or suggest individually or in combination that  “selecting the data blocks with the required time-series data and identifying the ones of the plurality of storage media on which the selected ones of the data blocks are stored; and accessing at least one of the identified ones of the plurality of storage media to retrieve the selected ones of the data blocks and also retrieve the time series data, which is contiguous in time, to the retrieved data block from the same one of the plurality of memory elements” as set forth the independent claim 7.  Claims 1-10 are allowed because of the combination of other limitations in the claims and the limitation listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. Chau whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153